Citation Nr: 1719063	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for ischemic heart disease prior to June 15, 2016 and a rating in excess of 30 percent thereafter.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to June 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in November 2016; the hearing transcript has been associated with the file and has been reviewed.  

The Veteran filed a claim for service connection for hearing loss and tinnitus in April 2017.  The claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. Prior to December 10, 2015 the Veteran was not on continuous medication for his heart condition and a workload of 10 METs or less did not result in dyspnea, fatigue, angina, dizziness, or syncope

2. From December 10, 2015 to June 15, 2016 the Veteran was on continuous medication for his heart condition, but there is no evidence of cardiac hypertrophy or dilation on electrocardiogram, and a workload of 7 METs or less did not result in dyspnea, fatigue, angina, dizziness, or syncope

3. As of June 15, 2016 there is evidence of cardiac hypertrophy, but the evidence does not reflect more than one episode of acute congestive heart failure in the past year; that a workload of 5 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or that there is left ventricular dysfunction with an ejection fraction of 50 percent or less.



CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation prior to December 10, 2015 for ischemic heart disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7006 (2016).

2. The criteria for a 10 percent evaluation from December 10, 2015 to June 15, 2016 for ischemic heart disease have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.140, Diagnostic Code 7006 (2016).

3.  The criteria for an evaluation in excess of 30 percent as of June 15, 2016 for ischemic heart disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7006 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran is currently assigned a noncompensable rating for ischemic heart disease prior to June 15, 2016 and a rating of 30 percent thereafter under Diagnostic Code 7006.

Diagnostic Code 7006 provides a 100 percent rating for the first three months following a myocardial infarction.  Thereafter, Diagnostic Code 7006 provides a 10 percent rating for status post myocardial infarction when it is manifested by a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.  A 30 percent rating is warranted if a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is granted if there has been more than one episode of acute congestive heart failure in the past year; or if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is justified for chronic congestive heart failure; or if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104 (2016).

Note 2 to 38 C.F.R. § 4.104 provides as follows: one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

When he filed his claim in December 2010, the Veteran submitted July 2009 private exercise electrocardiogram showing ST depression consistent with ischemia.  The Veteran explained to the VA examiner who performed a June 2016 examination that the myocardial infarction was an incidental finding on a routine echocardiogram and he was never hospitalized for it.  Records do not show any instance of a myocardial infarction during the period on appeal.  Therefore, the Veteran's heart condition is rated under the status post myocardial infarction criteria.

Under those criteria, the Board finds that the Veteran is entitled to a 10 percent rating from December 10, 2015 to June 15, 2016, but is not entitled to a compensable rating prior to December 10, 2015.  December 10, 2015 is the earliest date on which the evidence establishes that the Veteran was on continuous medication to treat his heart condition.  Specifically, pharmacy records reflect that he started taking atenolol, which the 2016 VA examiner indicated was to treat the Veteran's hypertension and atrial fibrillation, on December 10, 2015.  The pharmacy records submitted by the Veteran do not show any earlier prescription for heart medication.  At his Board hearing the Veteran testified that he had been on medication for his heart years prior to beginning the atenolol but stopped it because he had side effects.  In a June 2013 statement the Veteran generally referenced having been on medication including beta-blockers, but did not provide specific dates or any medical records showing dates or types of medication.  The Board notes that the pharmacy report submitted by the Veteran also lists a prescription for levothyroxine, but the 2016 VA examiner identified that medication as treating the Veteran's hypothyroidism, therefore it is not relevant to his heart claim.  

The evidence further does not support that a workload of 10 METs or less resulted in dyspnea, fatigue, angina, dizziness, or syncope prior to December 10, 2015.  A VA examiner who reviewed the July 2009 private exercise electrocardiogram in April 2011 indicated that testing showed a workload of 12.8 METs.  The examiner further noted that the Veteran denied dyspnea, fatigue, angina, dizziness, or syncope with activities such as climbing stairs and jogging, as well as less strenuous activities, which would correspond to a METs level of 10 or less.  Additionally, the Veteran testified that prior to restarting medication he would exercise and run.  He testified that the symptoms gradually progressed and he was no longer able to run.  The VA has identified "jogging, playing basketball, digging ditches and sawing hardwood" as activities in the range of "greater than 7 but not greater than 10 MET's. See 62 Fed. Reg. 65,207, 65,211 (December 11, 1997) Schedule for Rating Disabilities: The Cardiovascular System.  Thus, the evidence does not support a compensable rating prior to December 10, 2015.

It further does not support a rating in excess of 10 percent from December 10, 2015 to June 15, 2016.

For a higher, 30 percent rating, a workload of greater than 5 METs but not greater than 7 METs must result in dyspnea, fatigue, angina, dizziness, or syncope; or there must be evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  There is no exercise stress test of record other than the 2009 test, and estimation by a medical examiner of the level of activity that results in dyspnea, fatigue, angina, dizziness, or syncope was not conducted until June 2016.  Even then, the VA examiner indicated that the Veteran reported dyspnea and fatigue with activities equating to a METs level of between greater than 7 but not greater than 10, corresponding to a 10 percent rating.

Further, the first evidence of cardiac hypertrophy or dilation comes from a July 2016 echocardiogram.  That VA echocardiogram showed mild concentric LV hypertrophy and left ventricular ejection fractions 52 percent with grade 1 diastolic dysfunction.  As that is the earliest evidence of cardiac hypertrophy on electrocardiogram, echocardiogram, or X-ray, the Veteran is not entitled to a 30 percent rating prior to June 15, 2016.

Finally, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent as of June 15, 2016.  For a higher, 60 percent rating, there must be more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The evidence does not reflect any episodes of acute congestive heart failure, the 2016 VA examiner indicated the Veteran reported dyspnea and fatigue with activities equating to a METs level of between greater than 7 but not greater than 10, and the July 2016 echocardiogram showed mild concentric LV hypertrophy and left ventricular ejection fraction of 52 percent.  The Veteran has testified that he can no longer run, but he can walk.  He reported that stairs give him a hard time and that he prefers not to rake or shovel snow.  The VA has identified "slow stair climbing, gardening, shoveling light earth, skating and bicycling at a speed of nine to ten miles per hour, carpentry, and swimming" as activities in the range of "greater than 5 but not greater than 7 MET's and identified activities such as "walking two and a half miles per hour, social dancing, light carpentry" as activities that fall in the range of greater than 3 but not greater than 5 METs. See 62 Fed. Reg. 65,207, 65,211 (December 11, 1997) Schedule for Rating Disabilities: The Cardiovascular System.  While the Veteran reported that he could walk roughly half a mile before becoming short of breath, the other evidence of record, including his other reported symptoms of stair climbing and yardwork and the objective testing performed during this period reflect symptoms that more nearly approximate the 30 percent level.  Therefore, the criteria for a higher rating are not met.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's heart disability.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected heart disability that would render the schedular criteria inadequate.  The Board acknowledges the Veteran's June 2013 statement in which he argued that he should have a higher rating as over the past 30 years he has been on medication including beta-blockers and had tests of his heart; he sometimes has dizziness and fainting; and his stress test results are so good because he exercises as instructed by his doctors.    The Board has addressed the Veteran's medication above and has granted a higher rating for the period in which the evidence reflects he was prescribed continuous heart medication.  The Board has also considered the Veteran's stress test results, and appreciates that the Veteran's following his doctors' advice may have improved his results.  However, the rating criteria are based on the actual results, not what they could have been if the Veteran were less diligent about caring for his health.  Finally, dizziness and fainting are considered by the rating criteria as they are in the list of symptoms considered by the VA examiners in estimating a METs level.  As all of the Veteran's symptoms are contemplated in the rating assigned, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's heart disability  In addition, the Board finds the record does not reflect that the Veteran's heart disability markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in December 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in April 2011 and June 2016.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for ischemic heart disease prior to December 10, 2015 is denied.

A 10 percent rating for ischemic heart disease from December 10, 2015 to June 15, 2016 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating in excess of 30 percent for ischemic heart disease as of June 15, 2016 is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


